Citation Nr: 1821917	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO. 11-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for benign prostatic hyperplasia.

3. Entitlement to an initial compensable disability rating for skin condition claimed as chronic dermatitis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981 and from July 2007 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims. The Veteran contends that his (1) bilateral hearing loss; (2) benign prostatic hyperplasia; and (3) skin condition claimed as chronic dermatitis are worse than the disability ratings currently assigned. The Veteran was last afforded VA examinations in November 2012, April 2009, and October 2009 in order to establish the severity of the disabilities on appeal, respectfully. In a March 2018 Informal Hearing Presentation, the Veteran, through his representative, stated that his disabilities increased in severity since his last VA examinations. Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of the disabilities on appeal. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral hearing loss disability.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected benign prostatic hyperplasia disability.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the benign prostatic hyperplasia disability.

3. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected skin condition claimed as chronic dermatitis.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the skin condition claimed as chronic dermatitis.

4. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

